Citation Nr: 1230371	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  06-10 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to October 3, 2008, and as 70 percent disabling since October 3, 2008.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to January 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2003 and January 2005 rating decisions. 

Subsequently, in an October 2008 rating decision, the RO increased the evaluation assigned to this disability to 70 percent, effective October 3, 2008.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Veteran testified before the undersigned Veterans Law Judge at a hearing in June 2009.  A transcript of the hearing is of record.  The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ)/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and discussed evidence which might be pertinent to his claims.  It is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

This issue was remanded by the Board for further development in November 2009.  The requested development has been completed and the case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  For the period prior to October 3, 2008, the Veteran's PTSD was manifested by complaints of poor short-term memory, anxiety, depression, occasional panic attacks, social isolation and withdrawal, anhedonia, insomnia, irritability, anger outbursts, and intermittent suicidal ideation; the evidence does not show that the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood during this period. 

2.  For the period from October 3, 2008, the Veteran's PTSD manifests by complaints of poor short-term memory, anxiety, depression, occasional panic attacks, social isolation and withdrawal, anhedonia, insomnia, irritability, anger outbursts, and intermittent suicidal ideation; the evidence does not show that the Veteran's PTSD manifests by total occupational and social impairment at any time during the course of the appeal.

3.  The Veteran's service-connected PTSD (currently evaluated as 70 percent disabling) is not of such severity so as to preclude substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD prior to October 3, 2008, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a rating in excess of 70 percent for PTSD, effective October 3, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Sup. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in September 2002, May 2008, and March 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the March 2010 letter advised him as to the disability rating and effective date elements of his claims.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the claims file.  The Board notes that the Veteran indicated in an April 2010 statement that he sought treatment at the VA Medical Center (VAMC) in Los Angeles, California, from 1993 to 1995.  On August 4, 2011, a memorandum was issued which determined that treatment records for the Veteran from January 1993 to December 1995 from the West Los Angeles VAMC could not be found.  In an August 4, 2011, Report of General Information, the Veteran stated that he did not have copies of these records or any other records to submit.  Additionally, the Board notes that unsuccessful attempts were made to obtain the Veteran's employment records from the Los Angeles Unified School District.  The Veteran was notified in a September 27, 2010, letter that VA was unable to obtain these records.  He did not provide further information with regard to this letter.  Additionally, the Veteran indicated in an April 2010 statement that his retirement/disability from the Los Angeles Unified School District in 1993 was not related to his current PTSD disability.  The Board also notes that a May 2010 request for records from Kaiser Permanente was returned as undeliverable.  The Veteran was notified of such in a June 2010 letter and directed to provide VA a current and complete address for Kaiser Permanente if he would like VA to try again to obtain these records.  The Veteran did not provide further information with regard to these records.  As such, all records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with VA examinations with regard to his service-connected PTSD with the most recent examination conducted in April 2011.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The information obtained during this examination combined with the remainder of the evidentiary record is sufficient to rate the Veteran's PTSD under the appropriate diagnostic criteria.  Likewise, the examination reports address the impact that the Veteran's PTSD has on his employability.  The Board therefore concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I.  Increased Rating Claims

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that the Veteran's service-connected PTSD disorder is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).




The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.




And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.  

A.  Factual Background 

The Veteran is seeking entitlement to higher initial ratings for PTSD, evaluated as 50 percent disabling prior to October 3, 2008, and as 70 percent disabling since October 3, 2008.  After a careful review of the record, and for reasons and bases expressed immediately below, the Board finds that increased ratings for the Veteran's PTSD is not warranted. 

VA treatment records from 2002 reflected that the Veteran was moderately depressed with mild restricted affect.  He was alert, oriented, and cooperative. Thought process was noted as logical, linear, and coherent.  His attention was intact.  Insight and judgment were fair.  The Veteran reported paranoid ideation.  In an April 2003 VA treatment record, the Veteran was noted as having a GAF score of 43.  

The Veteran underwent a VA examination in October 2004.  He reported nightmares and indicated that he found it difficult to be in a room filled with people.  He had difficulty forming lasting relationships.  He was overly critical and irritable.  He startled easily, had difficulty falling asleep, had difficulty talking to people, and was somewhat isolated socially.  The Veteran did a lot of community service and enjoyed traveling occasionally and fishing.  He had 2 foster children in his home and has had as many as 4 children in his home.  He started a nonprofit organization with some friends, which was an advocate for students, parents, and teachers.  He had a few close friends and his best friend recently moved to Texas.  He got angry easily.  He was occasionally depressed and had vague suicidal thoughts but no attempts and had not sought any psychiatric treatment for his depressive thoughts and feelings.  His appetite was poor.  He had been doing an exercise program.  His libido was good, and his memory and concentration appeared to be intact.  

The Veteran was noted to be alert and oriented to time, place, and person.  He was neatly groomed.  His recent and past memory was grossly intact.  He appeared to be slight depressed and withdrawn but was not tearful or suicidal.  There was no evidence of hallucinations or delusions.  His thought content was clear, logical, goal directed, and easy to follow and understand.  His judgment and impulse control appeared to be intact.  There was no evidence of obsessive or ritualistic behavior, which interfered with routine activities.  The rate and flow of speech was normal, logical, and easy to understand.  There was no evidence of panic attacks or untoward anxiety which interfered with his activities of daily living.  The Veteran appeared to be depressed slightly but was not tearful or suicidal.  There was no impairment in impulse control.  There seemed to be some impairment in his ability to fall and stay asleep, and he only sleep approximately 5 hours per night and it is interrupted.  His GAF score was noted as 60.  

The Veteran underwent a VA examination in January 2006 as well.  The Veteran indicated that he got in fights on the job as school security.  The Veteran reported isolation and depression.  He avoided social situations.  The Veteran's thought processes overall were logical, coherent, and relevant.  He was noted as an articulate, verbal, well-dressed, and well-groomed individual.  He was intact but not always cooperative with the questioning.  He exhibited good social skills.  He seemed intelligent, and his speech was well understood.  Rapport was difficult to establish.  He was well oriented to time, place, person, and situation.  His affect was spontaneous and his reasoning was good.  Fund of general information was good.  He exhibited no psychomotor slowing or agitation.  His verbal comprehension was good as was his concentration.  He stated that his short-term memory was poor and that he required prompts, notes, and lists in order to keep himself on track at times.  Overall, his sensorium was clear.  He indicated that sometimes he had anxiety and occasional panic attacks.  He endorsed depression, insomnia, crying spells, and anhedonia.  He denied auditory or visual hallucinations.  He had paranoia and hypervigilance.  He reported a history of suicidal ideas, as well as homicidal ideas at times, especially when he was threatened with a machete in his own home.  The Veteran was noted as having a GAF score of 55.  

In August 2006, the Veteran also underwent a VA examination.  The Veteran reported sleep-related problems and indicated that he did not relate to others.  It was noted that, overall, he was quite vague when it came to symptoms of emotional distress and seemed to have fairly infrequent symptoms of PTSD.  The Veteran reported that he was physically disabled from working.  The Veteran indicated that he had problems related to PTSD in his early years working and in his marriage.  He stated that he was a heavy drinker and slapped his wife a couple of times.  

The examiner noted that the Veteran was an articulate, verbal, well-dressed, and well-groomed individual.  He exhibited fairly good social skills, and his speech was well understood.  He was well-oriented to time, place, person, and situation.  His affect was normal, and his reasoning was good.  He exhibited no psychomotor slurring or gravitation.  His verbal comprehension was good, as well as his concentration.  He complained of poor short-term memory.  His sensorium was clear.  He indicated that sometimes he had anxiety and occasional panic attacks.  He endorsed depression, insomnia, appetite disturbance, occasional crying spells, anhedonia, and nightmares.  He reported flying off the handle with his temper the day before and indicated that he was a little paranoid.  He indicated homicidal ideas, but denied having any hallucinations or suicidal ideas.  

The examiner opined that the Veteran's PTSD is certainly not worsened and may be less serious than the current rating by VA suggests.  The examiner further opined that malingering is a consideration in this current MMPI.  The Veteran was noted as having a GAF score of 55 to 60.  The examiner stated that the Veteran seemed to be exaggerating his current symptoms of emotional distress, which even at best were quite vague and nonspecific.  The examiner stated that much if not most of the Veteran's problems stem from his substance abuse and dependency as well as his character disorder. 

In June 2008, several statements were submitted on behalf of the Veteran by acquaintances and relatives.  These statements documented observations that the Veteran was irritated easily, as always on edge, said things that did not make sense, demonstrated angry and suspicious behavior, was sometimes violent, and was withdrawn and fearful.

In October 2008, the Veteran also underwent a VA examination.  The claims file was reviewed.  The Veteran reported that he could not form or maintain normal male and female relationships.  He felt like he did not fit in with other people or in social situations, and he remained isolated.  The Veteran reported that he did not have a lot of friends and did not feel that people are basically good.  He contended that it was difficult for him to show affection, and he worried that he did not feel a lot of emotion.  He also noted serious problems with irritability and anger outbursts.  He related an incident several weeks prior where he got angry with a woman that he was dating and became enraged to the point that he felt he was losing control.  It was noted that the Veteran's primary occupation was a security officer for the Unified School District of Los Angeles for over 20 years from 1973 to 1993.  He was placed on disability retirement after he injured his back in a motor vehicle accident and has not worked since that time.  The Veteran reports that when he was working as a security officer, he was able to hide his mental health problems at work, but he did miss work sometimes, and at other times, he was drunk at work.  He reports that he has not tried to work since 1993.  
The examiner noted that the Veteran's description sounds as though he was mildly to moderately impaired in terms of occupational functioning secondary to psychiatric symptoms.  The Veteran reported that he found it hard to get close to people and to maintain relationships.  He indicated continuing problems with isolation and social withdrawal.  The Veteran reported that his children and stepchildren are the bright spots in his life.  He reported an estranged relationship with one son.  He does not maintain contact with friends back in the Los Angeles area.  The Veteran spent some of his leisure time going to the gym or golfing.  He reported that he also enjoys reading and watching television.  The examiner concluded that the Veteran manifests a moderate level of social impairment secondary to symptoms of PTSD.  Most of this impairment is in the form of social withdrawal and isolation.  The examiner noted that the Veteran was well-groomed and evidenced good hygiene.  His speech and communication were normal in rate, rhythm, tone, and volume.  His thought processes were clear, logical, goal-directed and coherent.  His thought content was relevant and appropriate.  His behavior was appropriate, and he denied a history of delusions and hallucinations.  His mood was reported as dour and negative.  His affect was constricted.  The Veteran endorsed suicidal ideation but indicated that he has never made any plans nor does he have intent to act on any of these thoughts.  The Veteran denied homicidal ideation.  The Veteran was oriented in all spheres.  He evidenced mild deficits in attention and concentration as well as mild deficits in memory.  He evidenced a good general fund of information, and his abstract reasoning skills and social judgment are intact.  The Veteran's psychological insight appeared to be moderate.  The Veteran reported that sometimes when he missed work due to these symptoms and missed work due to drinking or at times was drunk on the job.  The Veteran indicated that his social withdrawal, isolation, and inability to trust others leads to significant social impairments.  A GAF score of 51 was assigned.

At the June 2009 hearing, the Veteran asserted that he had issues with hallucinations, difficulty concentrating, impaired impulse control, and suicidal thoughts. 

The Board notes that the Veteran underwent a VA examination most recently in April 2011.  The examiner noted that the Veteran had no outpatient therapy, no hospitalization for mental illness, and reported that his last mental health treatment consisted of group therapy in 2005.  It was noted that the Veteran had been unemployed since 1993, when he worked for the Los Angeles School District as a security supervisor.  He started with the district in 1972 and was promoted to supervisor after 10 years, but was injured in a car accident that led to his disability retirement from the district.  The examiner noted that the Veteran's description sounds as though he was mild to moderately impaired in terms of occupational functioning secondary to psychiatric symptoms.  The Veteran reported that he did not know how he was able to stay on the job due to his drinking.  

It was noted that the Veteran lived alone and had been married 3 times.  He had no family in Texas.  He talked to one sister on the phone.  He also had a son in Minnesota, with whom he does not have much contact, and a son in prison.  He reported that he had the closest bond with his stepson.  The Veteran contended that he had friends in Texas when he moved there, but had not maintained the friendships.  He did not meet a lot of people.  He stated that the loneliness weighed him down.  He dated occasionally, maybe twice per year.  He volunteered at the Black Academy of Arts and Letters to mentor and helped out with special events.  He stated that he reduced his activities because he was irritated by "most of the men down there were gay..."  One made advances and the Veteran felt he would hurt the guy.  The Veteran reported that he watched television, read, went to the park once in awhile, went to concerts in the park, fished, and went to the gym 3 to 4 times per week.  The Veteran denied a history of assault or assault behaviors and suicide attempts.  

No impairment of thought process or communication, delusions, or hallucinations were noted.  He had mild paranoia related to the government, civil society, climate change.  His grooming was adequate.  The Veteran reported that he is depressed.  His affect was congruent to content.  The Veteran reported fleeting thoughts of suicide without plan or intent.  He denied thoughts of harm to others.  His orientation to person, place, situation, date and time were intact.  The Veteran reported that he forgot phone numbers, made notes, and forgot names.  He denied obsessive ritualistic behavior that interferes with routine activities.  His rate and flow of speech were within normal limits.  When he was really stressed out, he broke out in a rash but no symptoms of panic attacks were reported.  The Veteran reported isolating himself and experiencing depression and anxiety.  Nothing significant was noted with regard to impulse control.  The Veteran reported a poor appetite.  

The examiner concluded by noting that there was essentially no change in the Veteran's employability since the previous VA examination.  The Veteran was retired due to an automobile accident in the 1990's.  He had a 20-year career with the Los Angeles Unified School District.  The Veteran reported feeling on guard.  He did not note specific issues beyond this that would indicate he is unemployable.  The Veteran was not unemployable due to PTSD.  PTSD symptoms would result in deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Current symptoms suggest that he would be moderately impaired if he returned to work, primarily due to problems forming effective work relationships, secondary to suspiciousness about people's motives and behavior.  He was noted as having a GAF score of 55-60.  In July 2011, an addendum was provided, in which it was indicated that the claims file had been reviewed.  

B.  Rating for PTSD prior to October 3, 2008

Upon review of the claims file, the Board concludes that the evidence of record does not reflect that the Veteran's PTSD meets the criteria for an evaluation in excess of 50 percent prior to October 3, 2008.  Prior to October 3, 2008, the evidence of record does not reflect that the Veteran's PTSD was manifested by obsessional rituals which interfered with his routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or the inability to establish and maintain effective relationships.  

On the contrary, the record reflects that the Veteran was alert, oriented, and cooperative with a logical, linear, and coherent thought process.  While the Veteran reported difficulty forming lasting relationships in October 2004, it was also noted that he performed a lot of community service and fostered children in his home.  The October 2004 examination report notes no evidence of obsessive or ritualistic behavior that interfered with routine activities.  However, he was noted to have some impairment in his ability to fall and stay asleep.  The January 2006 examination report notes that, although rapport was difficult to establish, the Veteran had good social skills.  

While the August 2006 examination report notes that the Veteran reported sleep problems and did not relate to others, the Veteran was quite vague when it came to symptoms of emotional distress and seemed to have fairly infrequent symptoms of PTSD.  While the Veteran complained of symptoms such as depression, insomnia, appetite disturbance, crying spells, anhedonia, and nightmares, the examiner noted that the Veteran's PTSD may be less serious than his current rating suggests and that the Vetran appeared to be exaggerating his symptoms.  

The Board acknowledges that the Veteran reported at the August 2006 VA examination report that he had flown off the handle the day before, and he reported throughout this period of time that he had difficulty relating to others or being around others.  Additionally, the Board notes that the Veteran reported a history of suicidal ideas at the January 2006 VA examination report, and he has consistently reported depression.  However, he also specifically denied having suicidal ideas at the August 2006 VA examination, and, in the October 2004 VA examination report, it was noted that the Veteran appeared to be depressed slightly but not suicidal.  

Moreover, while the Veteran has reported feeling depressed, the medical evidence of record does not suggest that he has near-continuous depression affecting his ability to function independently, appropriately and effectively during this period.  While the Board has considered the Veteran's complaints and assertions, the Board ultimately finds that the majority of the criteria for a 70 percent evaluation have not been met on a consistent basis, and the Veteran's PTSD symptoms are more in keeping with the criteria for a 50 percent evaluation prior to October 3, 2008.  For these reasons, the Board concludes that an evaluation in excess of 50 percent for PTSD prior to October 3, 2008, is not warranted.  

In rendering this decision, the Board has taken into account that the Veteran's GAF score has been recorded as ranging from 43 to 60.  According to the GAF scale, scores ranging from 41 to 50 can reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 47.  Scores ranging from 51 to 60 can reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV at 47.  The Board has considered the Veteran's GAF scores and finds that the symptoms associated with the Veteran's PTSD do not warrant more than a 50 percent rating prior to October 3, 2008. 

C.  Rating for PTSD from October 3, 2008

With regard to the period of time on appeal since October 3, 2008, the evidence of record does not reflect that the Veteran's PTSD manifests with gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  As noted above, the Veteran has reported suicidal ideation on occasion.  However, he has also reported these thoughts as fleeting and indicated that he has never made any plans nor does he have intent to act on any of these thoughts.  Therefore, the medical evidence of record does not reflect that the Veteran is in persistent danger of hurting himself.  While the Board has considered the Veteran's complaints and assertions that his PTSD warrants a 100 percent rating, the Board ultimately finds that the criteria for a 100 percent evaluation have not been met.  For these reasons, the Board concludes that an evaluation in excess of 70 percent for PTSD for the period of October 3, 2008, to the present is not warranted.

In rendering this decision, the Board has taken into account that the Veteran's GAF score has been recorded as ranging from 51-60.  According to the GAF scale, scores ranging from 51 to 60 can reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV at 47.  The Board has considered the Veteran's GAF scores and finds that the symptoms associated with the Veteran's PTSD do not warrant more than a 70 percent rating effective October 3, 2008. 

D.  Extraschedular Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claims for higher ratings.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Fenderson, supra.

II.  Entitlement to TDIU.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b) (2011).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

In this case, the Veteran is only service connected for PTSD at 70 percent.  Therefore, the Veteran's service-connected PTSD meets the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a) (2011).  However, for the Veteran to prevail on a claim for entitlement to TDIU, the evidence must show that the Veteran is precluded, by reason of his service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  

Having reviewed the record, the Board finds that the evidence of record does not reflect that the Veteran is precluded from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience by reason of his service-connected PTSD.

In the October 2008 VA examination report, it was noted that the Veteran's primary occupation was a security officer for the Unified School District of Los Angeles for over 20 years from 1973 to 1993.  It was further noted that he was placed on disability retirement after he injured his back in a motor vehicle accident and has not worked since that time.  The Veteran reported that, when he was working as a security officer, he was able to hide his mental health problems at work, but he did miss work sometimes, and, at other times, he was drunk at work.  He reported that he has not tried to work since 1993.  

At the April 2011 VA examination, the Veteran again reported that he had a 20-year career with the Los Angeles Unified School District.  The Veteran reported feeling on guard.  He did not note specific issues beyond this that would indicate he is unemployable.  The examiner determined that the Veteran is not unemployable due to PTSD.  The examiner found that PTSD symptoms would result in deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Current symptoms suggest that he would be moderately impaired if he returned to work, primarily due to problems forming effective work relationships, secondary to suspiciousness about people's motives and behavior.  

Upon review of the claims file, the Board finds no medical evidence reflecting that the Veteran is precluded from obtaining or maintaining employment due solely to his PTSD.  

The Board does not doubt that the Veteran's service-connected PTSD has a significant impact on his employability, as evidenced by his 70 percent rating.  Moreover, the April 2011 VA examiner specifically determined that current symptoms suggest that the Veteran would be moderately impaired if he returned to work, primarily due to problems forming effective work relationships, secondary to suspiciousness about people's motives and behavior.  However, the medical evidence does not support the contention that the Veteran's service-connected PTSD is of such severity so as to preclude his participation in any form of substantially gainful employment.  The Board believes that the symptomatology associated with his service-connected PTSD, including the degree of occupational impairment present, is appropriately compensated via the 70 percent rating which is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, the Board finds that the Veteran has not met the criteria for entitlement to TDIU.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b) (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to higher initial ratings for PTSD, evaluated as 50 percent disabling prior to October 3, 2008, and as 70 percent disabling since October 3, 2008, is denied.

Entitlement to TDIU is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


